Title: From Thomas Boylston Adams to John Quincy Adams, 24 March 1808
From: Adams, Thomas Boylston
To: Adams, John Quincy



Dear Brother
Quincy 24th: March 1808.

Although I have recently written you a letter of some length, I will not therefore refrain from a prompt acknowledgment of your favour of March 12th: which particularly deserves my thanks for the variety of intelligence it contains, of a nature not to be derived from any other source. The detail you have given of the various intrigues supposed to be in operation at head quarters and elsewhere for the accomplishment of particular objects, is amusing to those who consider themselves only as lookers-on, and purposely avoiding to take any part in the plot. You know how strong the prejudice of the federal party in New-England generally, and in this State in particular, always has been against a Virginia President, since the time of Washington, and though the Democrats have yielded the precedence to the antient dominion and supported the Administration of Mr: Jefferson, with great zeal, it may be questioned whether there will be equal unanimity among them in the choice of a Successor. I rather incline to think that Mr: Clinton would obtain more votes for President than Mr: Madison, at present, through the N. England States, but how it may be six months hence is another question. It is to be presumed that a pledge will be required of the Electors to support some one of the Candidates and to this end care will be taken to select fit men for Electors. Much of the success of any Candidate will depend upon the state of the Country at the moment of chusing Electors—If we have war, it is understood that the present incumbent will be forced to continue; and if we have peace, it is my humble opinion that the party will, for fear of accidents, persuade him to stand another poll. I do believe that the sentiments expressed by the Protestors against Bradley & Co and their nomination, will create such divisions among the Democrats, that the Federalists may yet prove a more formidable phalanx than the protestors themselves are willing to admit. The votes of Connecticutt and Delaware may yet turn the scale against the favourite Candidate, and there is no doubt of their being thrown into that which would disappoint the greatest number of the Democratick party.
We are to be drummed up, once more, in this State, to show our teeth against Govr. Sullivan. I have been nine years constantly voting and making myself busy in the cause of Federal against Democratick Governors. What shall I do this year? This is more than I can tell. I cannot vote for Mr: Sullivan, for several reasons, and though I am personally friendly to Mr: Gore whose character is altogether unexceptionable, so far as I know, I am well persuaded he cannot be elected. The Circular letter alone would be sufficient to defeat the prospect of his success, though it is expected to produce most wonderful effects in the Sea ports—In Boston it will not do to express a doubt as to the success of the Federal ticket—I am not disposed to defeat it and if silence on the subject will do any good, I am content to hold my peace. But in opposition to this it seems to be the opinion of some of your best friends, that you ought not to keep your peace. The Letter from the “Venerable,” has stirred up some-old-blood, which at times circulates with considerable rapidity—I need not particularize....The conclusion seems to be, that you must act your own sound discretion, as to the expediency, of communicating, any information you may possess, relative to our foreign relations, directly to your Constituents. There is a disposition in many to think and act right, but they want information; not as the clamourers for correspondence in Congress want it, for the sake of mischief, but honestly, for conscience-sake. This class however is not very numerous, for between those whom no information would satisfy, and those who want none to be satisfied with the conduct of the Administration, the men of influence are generally divided. On your return home you must expect to find yourself in a strange land. The sour looks & spiteful leers will not be few, that you will have to encounter, but they will be seen on the faces of those who have long harboured a secret heart-malignity against yourself as well as against your father. By relying on the efficacy of the “Venerable’s” prescription, at this particular crisis of our National malady, the Junto will most inevitably fail in their expectations of a cure. The address from the federalists of Boston in this days paper is but an Echo of the Senatorial Manifesto—It condemns the Embargo as a “desperate remedy,” and declares that no other probable ground or motive, than to gratify the wishes of the Emperor of the french, is competent to account for that measure. As no electioneering purpose would be promoted by an address from you before your return, I have thought fit to suggest such a step for your consideration, rather as a borrowed than an original idea of my own—though I have some recollection of having urged it upon you a year or two ago. By Governor Sullivan’s curious replications to your Colleague, you will observe, that his Excellency tells the Venerable, that his view of National affairs and yours are widely different, as “the world knows.” Now the world has not seen your view of National affairs, but only a few individuals, unless the Summary of the substance of your letter to H—— which got into the Chronicle should pass for such. This would be an injustice to yourself, as the Chronicleers have only selected what they thought useful to their purpose. Indeed, neither the federal nor the Democratick presses would be pleased to imprint all your sentiments but I would undertake to make the same types subservient to a letter of your writing, as were employed in the first Epistle of Timothy. This will be fighting the Junto with their own weapons.
I thank you very kindly for your congratulations upon the birth of my daughter. It had escaped my memory, having informed you of the fact; so you will find the intelligence repeated in my last letter. We are all well, and I presume you will see us on your return, still members of the same family & under the same roof, which I very much regret as it is induced by necessity rather than choice. If I remove at all, it will be to my own farm, but to this there are so many obstacles, in addition to my own aversion to the place, that I must submit to be a pensioner for a time to come. Our nephew William, having completed the term of his School engagement, has left us to join his parents. His views are for the Army, in which he would accept a Commission if it can be obtained. The Miranda discipline has not, I trust, disqualified him for the service of his Country, though it may possibly prove some impediment to his obtaining a desirable rank. If the men are to be raised, which you mention as having been voted in Senate, I wish you would feel the pulse of the Secretary of war, on the subject of a Commission for the young Col; If he were personally known to me I should have no hesitation in making application for a youth of so much real merit, as I know he possesses.
Present me very kindly to your wife and all our friends at Washington. We shall not look for you till the last of April, by which time the Roads will be fit for travelling with pleasure & dispatch. Our friend Shaw is dolefully mortified that I betrayed to you his sapient criticism upon the metaphors—I took some little delight in his fidgeting because he is too easily wrought upon by the last speaker, upon most subjects. His Associates, literary and political are full of Boston notions; a very partial, prejudiced, self sufficient & locally attached set of people, with pretentions to a character & reputation the very reverse of all this. I never held and never shall hold much communion with them.
I am truly your’s.
